661 So. 2d 1367 (1995)
STATE ex rel. Harry CAMPBELL
v.
John P. WHITLEY, Warden, Louisiana State Penitentiary.
No. 93-KH-0677.
Supreme Court of Louisiana.
October 27, 1995.
*1368 Granted. Relator's conviction became final when this Court denied writs, State v. Campbell, 567 So. 2d 101 (La.1990), following relator's out-of-time appeal. State v. Campbell, 562 So. 2d 37 (La.App. 3d Cir.1990). See La.C.Cr.P. art. 922(D). Relator thus timely filed his application for post-conviction relief in 1992. La.C.Cr.P. art. 930.8. This case is therefore remanded to the Court of Appeal, Third Circuit, for consideration of the district court's denial of relief on the merits.